UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7737



FRANK M. CONNELL, JR.,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Department
of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-01-762-2)


Submitted:    March 18, 2003                  Decided:   April 1, 2003


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Connell, Jr., Appellant Pro Se. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank M. Connell, Jr., seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).        An

appeal may not be taken to this court from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c) (2) (2000);

see Miller-El v. Cockrell,     U.S.    , 2003 WL 431659 (U.S. Feb.

25, 2003) (No. 01-7662). As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”      Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).   We have

independently reviewed the record and conclude that Connell has not

satisfied either standard. Accordingly, we deny a certificate of

appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately


                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3